DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Applicant’s amendments to dependent claims 3, 8, and 15 resolve the previous rejections under Rule 112. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inciardi et al. (US 2014/0073979; hereinafter “Inciardi”) in view of Chauhan et al. (US 2018/0125385; hereinafter “Chauhan”).
Regarding claim 1, Inciardi discloses a system for measuring a heart rate, the system comprising: a sensor configured to measure electric signals in a subject's body (e.g. Fig. 2, #201), convert analog measurements to digital readings (e.g. ¶¶ 67; Fig. 2, #102), and transmit the digital readings (e.g. ¶¶ 79); a server configured to receive the digital readings and calculate heart rate based on overlapping segments of the digital readings (e.g. ¶¶ 37 – “all processing and display is done on a remote display device”, 62-65, etc.) by identifying R-peaks within the segments, calculating a number of sample values based on times between adjacent R-peaks (e.g. ¶¶ 11-13 – “heart-rate can be determined from the period of the train of ECG signals, for example, by measuring the time difference between immediately adjacent spiky R-peaks of the train of the ECG signals”), discarding samples that are influenced by noise (e.g. ¶¶ 13, 16, etc.), and calculating an average of remaining sample values (e.g. ¶¶ 94); and a display device configured to display the averages of the remaining sample values (e.g. ¶¶ 34, 86, etc.).    Inciardi’s filtering based on noise would be expected to discard samples influenced by other factors such as false peak detect or missed peak detection; however, the prior art of Inciardi is silent with regard to false or missed peak detection.  In the same field of endeavor, Chauhan discloses computing standard deviation of differences between samples and discarding samples influenced by false peak detection in order to avoid any inaccurate data affecting the overall data (e.g. ¶¶ 112).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to use the known technique of false peak detection via standard deviation analysis as taught by Chauhan, to improve the filtering of the R peaks in Inciardi.
Regarding claim 2, Chauhan as presented above obviates the sample value differing from a previous heart rate value by more than a first threshold – where that threshold is the set noise threshold (e.g. ¶¶ 112).
Regarding claims 3-4, Inciardi fails to expressly disclose computing a standard deviation between samples and determining false peak detection when the deviation is greater than a second threshold.  In the same field of endeavor, Chauhan discloses computing standard deviation of differences between samples and discarding samples influenced by false peak detection when they are 2 standard deviations below the mean, in order to avoid any inaccurate data affecting the overall data (e.g. ¶¶ 112).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to use the known technique of false peak detection via standard deviation analysis as taught by Chauhan, to improve the filtering of the R peaks in Inciardi.
Regarding claim 5, Inciardi discloses a sensor adapted for fixation to a subjects skin and configured to measure electric signals in the subject’s skin (e.g. ¶¶ 82), convert analog measurements to digital readings and transmit the digital readings (e.g. ¶¶ 79).  Chauhan as presented above obviates selecting samples within a first threshold of a previous heart rate value (e.g. ¶¶ 112).
Regarding claim 6, Inciardi discloses that the device displays updated heart rate values (e.g. Abstract); accordingly, the device would inherently display each current heart rate value before a respective succeeding heart rate value is calculated as it would replace the display value.
Regarding claims 13 and 17, Inciardi in view of Chauhan above teaches the method as detailed above with respect to claim 1, where the examiner considers the filter cut off for noise to be the first threshold.
Regarding claim 18, Inciardi discloses a sensor adapted for fixation to a subjects skin and configured to measure electric signals in the subject’s skin (e.g. ¶¶ 82).
Claims 7-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Inciardi in view of Chauhan, further in view of Szeto (US 2004/0228217).  Inciardi fails to expressly disclose additional criteria, thresholds, and comparisons of present heart rate to previous heart rate.  The examiner notes that the adaptation of these values in algorithms for analyzing or calculating heart rate is common in the art, and the claim language appears to only be discussing subsequent cardiac cycle analysis which is no different than the process presented in the cited sections of the prior art.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the algorithm to include additional thresholds and segment analysis while performing the same algorithm as obviated in the independent claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792